Citation Nr: 0614753	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to nonservice-connected death 
pension.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran served with the recognized guerrillas and the 
Regular Philippine Army from April 1945 to January 1946.  The 
veteran died in October 1983.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of Philippines, which denied entitlement to 
nonservice-connected death pension benefits, finding that the 
appellant had not submitted new and material evidence to 
reopen the claim.  Irrespective of the RO's action, the Board 
must decide whether the appellant has submitted new and 
material evidence to reopen the claim of entitlement to 
nonservice-connected death pension.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In March 1995, the RO denied entitlement to nonservice-
connected death pension on the basis that the appellant's 
spouse did not have qualifying service.  The appellant was 
notified of this decision and her procedural rights, but did 
not file an appeal.

2.  Evidence received since the March 1995 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
nonservice-connected death pension.





CONCLUSIONS OF LAW

1.  The March 1995 RO decision denying the claim of 
entitlement to nonservice-connected death pension is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the March 1995 RO 
decision is not new or material, and the claim of entitlement 
to nonservice-connected death pension remains denied.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an October 2003 VA letter, 
prior to the January 2004 administrative decision.  The 
appellant was notified of the evidence necessary to 
substantiate a claim of entitlement to nonservice-connected 
death pension, and the evidence necessary to reopen the claim 
based on new and material evidence.  The RO noted that in 
order to reopen the claim, the appellant had to submit new 
evidence that had not been previously submitted, which was 
material to the claim.  The appellant was notified that the 
evidence must show that the veteran served in a regular 
component of the active military, naval, or air service of 
the U.S. Armed Forces for a period of 90 days or more, one 
day of which must have been during wartime.  The RO further 
noted that the service department records showed the veteran 
served as a member of the recognized guerrillas and 
Commonwealth Army from April 1945 to January 1946 and that 
this did not meet the requirement for entitlement to 
nonservice-connected death pension.  As such, the appellant 
has been notified of the evidence material to the claim, 
including the notice requirements pursuant to Kent v. 
Nicholson, No. 04-181 (Vet. App. March 31, 2006).  

The RO also notified the appellant of the responsibilities of 
VA and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  The RO also notified the appellant of her 
responsibility to respond in a timely manner to VA's requests 
for specific information.  Additionally, the RO notified the 
appellant of her responsibility to give VA enough information 
about her records so that VA could request the records, and 
that ultimately it was her responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  While the RO 
did not specifically request that the appellant submit all 
relevant evidence in her possession, the RO's request for 
additional information and evidence, and notification of what 
was considered relevant to the claim, in effect, requests 
that any relevant evidence in the appellant's possession also 
be included.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2003 letter did not provide the appellant with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of entitlement to nonservice-connected 
death pension.  However, since no disability ratings or 
effective dates for award of benefits will be assigned, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

In the January 2004 administrative decision and April 2004 
statement of the case, the RO notified the appellant of the 
laws and regulations pertaining to entitlement to nonservice-
connected death pension and reopening claims based on new and 
material evidence, and provided a detailed explanation why 
entitlement to nonservice-connected death pension was not 
warranted under the applicable laws and regulations based on 
the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and personnel records, a death certificate, and a 
marriage certificate.  The Board finds that there is no 
additional evidence necessary to proceed to a decision in 
this case.  

As the issue of entitlement to nonservice-connected death 
pension depends on whether the appellant's spouse had 
qualifying service, there is no reasonable possibility that a 
VA medical opinion would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claim to reopen entitlement to 
nonservice-connected death pension; was notified of the 
respective responsibilities of VA and herself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified, in effect, to submit all relevant evidence she 
had to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; and no further assistance to the appellant in 
developing the facts pertinent to the issue of reopening a 
claim for entitlement to nonservice-connected death pension 
is required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally denied entitlement to nonservice-connected 
death pension by administrative decision in March 1995.  
Evidence considered at that time included the service medical 
and personnel records, a copy of a local registrar's 
certification of the veteran's October 1983 death, and a copy 
of the veteran's and appellant's marriage certificate.    

The personnel records showed the veteran served with the 
recognized guerrillas from April 10, 1945 to January 3, 1946, 
and the Regular Philippine Army from January 4, 1946 to 
January 23, 1946.

In March 1995, the RO denied the appellant's claim of 
entitlement to nonservice-connected death pension, on the 
basis that the veteran did not have qualifying service.  The 
appellant was notified of this decision and her procedural 
rights, but did not file an appeal.  Thus, the March 1995 
administrative decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302 (a).  

The appellant filed a claim to reopen entitlement to 
nonservice-connected death pension in September 2003.  With 
her claim, she submitted additional copies of the veteran's 
personnel records, the local civil registry's certification 
of the veteran's October 1983 death, and copies of the 
marriage certificate.   

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the appellant has not submitted new and 
material evidence.  The documents she submitted show that the 
veteran served with the recognized guerrillas and in the 
Regular Philippine Army, that he died in October 1983, and 
that the appellant was the veteran's spouse.  This evidence 
is not new because it already was established at the time of 
the last administrative decision.  38 C.F.R. § 3.156(a).  The 
evidence also is not material because it does not show that 
the veteran's recognized service affords her eligibility for 
VA death pension benefits under the law.  See 38 U.S.C.A. § 
107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c). 

While the Board sympathizes with the appellant's position, VA 
is does not have the authority to alter the service 
department records or change the laws pertaining to 
entitlement to the rights authorized by Congress. See Spencer 
v. West, 13 Vet. App. 376 (2000); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Accordingly, the Board finds that the 
evidence is neither new nor material and the appellant's 
claim of entitlement to nonservice-connected death pension 
remains closed.


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to nonservice-connected death pension 
and the claim remains denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


